       Case: 4:18-cv-01716-PLC Doc. #: 1 Filed: 10/09/18 Page: 1 of 13 PageID #: 1
    Wt~CElVED
    OCT - 9 2018
 U.S. District Court                PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
Eastern District of MO            HABEAS CORPUS BY A PERSON IN STATE CUSTODY


       UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF MISSOURI
                                                                                         DIVISION
       Name (under which you were convicted):                       Docket or Case No.:
                                                                                     '
                         KKG a Minor
       Place of Confinement:                                        Prisoner No.:
         Piney Ridge Treatment Facility                                                          N/A
       Petitioner: (include the name under which you were           Respondent: (authorized person having custody of
       convicted):                                                  petitioner):

                KKG but no conviction                                           CD St. Louis County



       1.      (a) Name and location of court that entered the judgment of conviction you are challenging:

                          St. Louis County Family Court Division 62 and 20
               (b) Criminal docket or case number (if you know):                         15SL-JU00061
       2.      (a) Date of the judgment of conviction (if you know): _ _ _ _F_e_b_r_u_a_r_y~_2_3-''~-2_0_1_5____

               (b) Date of sentencing: ------------'F-'--e=b_r'--'u~a~r__,_y---=2"-'3"-'-,---=2'--'0'--'1"-5"-----------

       3.      Length of sentence: _ _N_o_n_e"---=-S_t_a_t_e_d_a_s__n_o_c_h_a_r_g..__e-'s__a_g.._a_1_·n_s_t_t_h_e_m_1_·n_o_r__
       4.      In this case, were you convicted of more than one count or of more than one crime?       0   Yes   )(No

       5.      Identify all crimes which you were convicted and sentenced in this case:
                None, Child was not convicted of any crime. All charges
                against the parents were struck from the record or dismissed.
       6.      (a) What was your plea? (Check one)

                                  0 (1)    Not guilty                  0 (3)     Nolo contendere (no contest)

                                  0 (2)    Guilty                      D (4)     Insanity plea

               (b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge,

                what did you plead guilty to and what did you plead not guilty to?
                No Plea was entered requested a trial and it never happened.
(


               (c) If you went to trial, what kind of trial did you have? (Check one)

                         0 Jury           )(Judge only

       7.      Did you testify at a pretrial hearing, trial, or a post-trial hearing? 0 Yes
Case: 4:18-cv-01716-PLC Doc. #: 1 Filed: 10/09/18 Page: 2 of 13 PageID #: 2




8.    Did you appeal from the judgment of conviction?        D Yes

9.    If you did appeal,. answer the following:

      (a) Name of court:

      (b) Docket or case number (if you know):

      (c) Result:

      (d) Date of result (if you know):

      (e)Citation to the case (if you know):

      (t) Grounds raised:



      (g) Did you seek further review by a higher state court? D Yes)( No

               If yes, answer the following:

               (l)Nameofcourt: ~~~~~~~~~~~~~~~~~~~~~~~~~~

               (2) Docket or case number (if you know):

               (3) Result:

               (4) Date ofresult (if you know):

               (5) Citation to the case (if you know):

               (6) Grounds raised:



      (h) Did you file a petition for cert.iorari in the United States Supreme Court? D Yes

               If yes, answer the following:

               (1) Docket or case number (if you know):

               (2) Result:

               (3) Date ofresult (if you know):

               (4) Citation to the case (if you know):

10.   Other than the direct appeals listed above, have you previously filed any other petitions, applications, or

      motions concerning the judgment of conviction in any state court?        )(Yes        D   No

11.   If you answer to Question was "Yes," give the following information:

      (a)      (1) Name of court:                   St. Louis County Family Court
Case: 4:18-cv-01716-PLC Doc. #: 1 Filed: 10/09/18 Page: 3 of 13 PageID #: 3




               (2) Docket or case number (if you know):                       15SL-JU00061

               (3) Date of filing (if you know):

               (4) Nature of the proceeding:                        Motion to Dismiss

               (5) Grounds raised:
                Lack of jurisdiction. Court dismissed and struck all
                charges from the record on 2/23/2015.
               (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

              )(Yes          D No

               (7)Result:                Court Claimed to have jurisdiction

               (8) Date of result (if you know): _ _ _ _ _ _ _ _ _7~/_2_0_1_8_ _ _ _ _ _ __

      (b)      If you filed any second petition, application, or motion, give the same information:

               (l)Nameofcourt: ---,-----------A~p~p_e_a_l_ _ _ _ _ _ _ _ _ __

               (2) Docket or case number (if you know):                       none issued ·

               (3) Date of filing (if you know):

               (4) Nature of the proceeding:                                  Appeal

               (5) Grounds raised:
                Court Never signed the appeal to go forward.

               (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

               D Yes         )(No

               (7) Result:   :I~JJ-· Rc.Quq,~ -l-o £ijh +k f+ppwJ_
               (8) Date of result (if you know): - - - - - , - - - - - - - - - - - - - - - - - - -

      (c) If you filed any third petition, application, or motion, give the same information:

               (l)Nameofcourt: ------------------------~

               (2) Docket or case number (if you know):

               (3) Date offiling (if you know):

               (4) Nature of the proceeding:

               (5) Grounds raised:



               (6) Did you receive a hearing where evidence was given on your petition, application, or motion?
Case: 4:18-cv-01716-PLC Doc. #: 1 Filed: 10/09/18 Page: 4 of 13 PageID #: 4




               D Yes         D No

               (7) Result:

               (8) Date ofresult (if you know): - - - - - - - - - - - - - - - - - - - - -

      (d) Did you appeal to the highest state court having jurisdiction over the action on your petition,

      application, or motion?

               (1) First petition:        )(Yes         D   No

               (2) Second petition:        D   Yes      D   No

               (3) Third petition:         D   Yes      D   No

      (e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

            St. Louis County Family Court did not sign the appeal
12.   For this petition, state every ground on which you claim that you are being held in violation of the
      Constitution, laws, or treaties of the United States. Attach additional pages if you have more than four
      grounds. State the facts supporting each ground. Any legal arguments must be submitted in a separate
      memorandum.

      CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
      state-court remedies on each ground on which you request action by the federal court. Also, if you
      fail to set forth all the grounds in this petition, you may be barred from presenting additional
      grounds at a later date.

GROUND ONE:     _N_o_n_e_t_h_e_c_o_u_r_t_l_a_c_k_s__t_h_e_J~·u_r_i_s_d_i_·c_t_i_o_n_t_o__k_e_e~p_m_i_n_o_r_
      (a) Supporting facts. Do not argue or cite law. Just state the specific facts that support your claim:
      All charges against the parents were dismissed or struck
      from the record. Thus, the court lacks any jurisdiction to
      continue as it has over the last three years.



      (b) If you did not exhaust your state remedies on Ground One, explain why:
       Court would not allow the appeal to move forward. It was
       filed the same day as the hearing and not approved by the
       ruling judge.


      (c) Direct Appeal of Ground One:

        (1) If you appealed from the judgment of conviction, did you raise the issue? D Yes           D No

        (2) If you did not raise this issue in your direct appeal, explain why:
Case: 4:18-cv-01716-PLC Doc. #: 1 Filed: 10/09/18 Page: 5 of 13 PageID #: 5




      (d) Post-Conviction Proceedings:

        (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial

        court? 0 Yes         )(No

        (2) If your answer to Question (d)(l) is "Yes," state:

        Type of motion or petition: - - - - - - - - - - - - - - - - - - - - - - - - - -

        Name and location of the court where the motion or petition ~as filed:



        Docket or case number (if you know): - - - - - - - - - - - - - - - - - - - - - - -

        Date of court's decision: - - - - - - - - - - - - - - - - - - - - - - - - - - -

        Result (attach a copy of the court's opinion or order, if available):



         (3) Did you receive a hearing on your motion or petition?                       0 Yes       0 No

        (4) Did you appeal from the denial of your motion or petition?                  0 Yes       0 No

         (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? 0 Yes       0 No

         (6) If your answer to Question (d)(4) is "Yes," state:

        Name and location of the court where the appeal was filed:



         Docket or case number (if you know): - - - - - - - - - - - - - - - - - - - - - -

         Date of the court's decision:
                                         ------------------------~




         Result (attach a copy of the court's opinion or order, if available):
         Certified copy attached



         (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise

         this issue:



         (e) Other Remedies: Describe any other procedures' (such as habeas corpus, administrative

         remedies, etc.) that you have used to exhaust your state remedies on Ground One:
         none
Case: 4:18-cv-01716-PLC Doc. #: 1 Filed: 10/09/18 Page: 6 of 13 PageID #: 6




GROUNDTWO:~~~~~~~~~~~~~~~~~~~~~~~~~~~­

      (a) Supporting facts. Do not argue or cite law. Just state the specific facts that support your claim:




      (b) If you did not exhaust your state remedies on Ground Two, explain why:




      (c) Direct Appeal of Ground Two:

         (1) If you appealed from the judgment of conviction, did you raise the issue? D Yes          D No

        (2) If you did not raise this issue in your direct appeal, explain why:



      (d) Post-Conviction Proceedings:

         (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial

         court? D Yes         D No

         (2) If your answer to Question (d)(l) is "Yes," state:

         Type of motion or petition: - - - - - - - - - - - - - - - - - - - - - - - - - -

         Name and location of the court where the motion or petition was filed:



         Docket or case number (if you know): - - - - - - - - - - - - - - - - - - - - - - -

         Date of court's decision:
                                     ---------------------------
         Result (attach a copy of the court's opinion or order, if available):




         (3) Did you receive a hearing on your motion or petition?                         D Yes       D No

         (4) Did you appeal from the denial of your motion or petition?                   D Yes       D No
Case: 4:18-cv-01716-PLC Doc. #: 1 Filed: 10/09/18 Page: 7 of 13 PageID #: 7




         (5) If your ~nswer to Question (d)(4) is "Yes," did you raise this issue in the appeal? D Yes         D   No

         (6) If your answer to Question (d)(4) is "Yes," state:

         Name and location of the court where the appeal was filed:



         Docket or case number (if you know): - - - - - - - - - - - - - - - - - - - - - -

         Date of the court's decision: - - - - - - - - - - - - - - - - - - - - - - - - -

         Result (attach a copy of the court's opinion or order, if available):



         (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise

         this issue:



         (e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative

         remedies, etc.) that you have used to exhaust your state remedies on Ground Two:




GROUND THREE:

      (a) Supporting facts. Do not argue or cite law. Just state the specific facts that support your claim:




      (b) If you did not exhaust your state remedies on Ground Three, explain why:




      (c) Direct Appeal of Ground Three:




        (I) If you appealed from the judgment of conviction, did you raise the issue? D Yes           D No

        (2) If you did not raise this issue in your direct appeal, explain why:
Case: 4:18-cv-01716-PLC Doc. #: 1 Filed: 10/09/18 Page: 8 of 13 PageID #: 8




      (d) Post-Conviction Proceedings:

        (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial

        court? D Yes        D No

        (2) If your answer to Question (d)(I) is "Yes," state:

        Type of motion or petition: - - - - - - - - - - - - - - - - - - - - - - - - - -

        Name and location of the court where the motion or petition was filed:



        Docket or case number (if you know): - - - - - - - - - - - - - - - - - - - - - - -

        Date of court's decision: - - - - - - - - - - - - - - - - - - - - - - - - - - -

        Result (attach a copy of the court's opinion or order, if available):



        (3) Did you receive a hearing on your motion or petition?                        0 Yes       0 No

        (4) Did you appeal from the denial of your motion or petition?                  D Yes       D No

        (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? D Yes        0 No

        (6) If your answer to Question (d)(4) is "Yes," state:

        Name and location of the court where the appeal was filed:



        Docket or case number (if you know): - - - - - - - - - - - - - - - - - - - - - -

        Date of the court's decision:
                                        ------------------------~



        Result (attach a copy of the court's opinion or order, if available):



        (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise

        this issue:




        (e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative

        remedies, etc.) that you have used to exhaust your state remedies on Ground Three:
Case: 4:18-cv-01716-PLC Doc. #: 1 Filed: 10/09/18 Page: 9 of 13 PageID #: 9




      (a) Supporting facts. Do not argue or cite law. Just state the specific facts that support your claim:




      (b) If you did not exhaust your state remedies on Ground Four, explain why:




      (c) Direct Appeal of Ground Four:

         (1) If you appealed from the judgment of conviction, did you raise the issue? D Yes          D No

         (2) If you did not raise this issue in your direct appeal, explain why:




      (d) Post-Conviction Proceedings:
         (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial

         court? D Yes         D No

         (2) If your answer to Question ( d)(l) is "Yes," state:

         Type of motion or petition: - - - - - - - - - - - - - - - - - - - - - - - - - -

         Name and location of the court where the motion or petition was filed:




         Docket or case number (if you know): - - - - - - - - - - - - - - - - - - - - - - -

         Date of court's decision:
                                     --------------------------~




         Result (attach a copy of the court's opinion or order, if available):



         (3) Did you receive a hearing ori your motion or petition?                        D Yes       D No
Case: 4:18-cv-01716-PLC Doc. #: 1 Filed: 10/09/18 Page: 10 of 13 PageID #: 10


             (4) Did you appeal from the denial of your motion or petition?                 D Yes       D   No

             (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? D Yes       D No
             (6) If your answer to Question (d)(4) is "Yes," state:

             Name and location of the court where the appeal was filed:



             Docket or case number (if you know): - - - - - - - - - - - - - - - - - - - ' - - - - -

             Date of the court's decision: - - - - - - - - - - - - - - - - - - - - - - - - -

             Result (attach a copy of the court's opinion or order, if available):



             (7) If your answer to Question (d)(4) or Question (d)(S) is "No," explain why you did not raise

             this issue:




             (e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative

             remedies, etc.) that you have used to exhaust your state remedies on Ground Four:




 13.   Please answer these additional questions about the petition you are filing:

       (a)         Have all grounds for relief that you have raised in this petition been presented to the highest state·

                   court having jurisdiction?            D Yes        )(No

                   If your answer is "No," state which grounds have not been so presented and give your

                   reason(s) for not presenting them:
                    Ruling court would not sign the appeal from her
                    ruling.
       (b)         Is there any gr6und in this petition that has not been presented in some state or federal court? If

                   so, which ground or grounds have not been presented, and state your reasons for not presenting

                   them:
                           ~--------------------------------



 14.   Have you previously filed any type of petition, application, or motion in a federal court regarding the

       conviction that you challenge in this petition?            D Yes       )(No

       If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and
Case: 4:18-cv-01716-PLC Doc. #: 1 Filed: 10/09/18 Page: 11 of 13 PageID #: 11




       the issues raised, the date of the court's decision, and the result for each petition, application, or

       motion filed. Attach a copy of any court opinion or order, if available.



 15.   Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or

       federal, for the judgment you are challenging?         D Yes       D No
       If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and

       the issues raised.



 16.   Give the name and address, if you know, of each attorney who represented you.in the following stages of

       the judgment you are challenging:

       (a) At preliminary hearing



       (b) At arraignment and plea:



       (c) At trial:



       (d) At sentencing:



       (e) On appeal:



       (f) In any post-conviction proceeding:



       (g) On appeal from any ruling against you in a post-conviction proceeding:



 17.   Do you have any future sentence to serve after you complete the sentence for the judgment that you are

       challenging?         D Yes     )(No

       (a) If so, give name and location of court that imposed the other sentence you will serve in the future:
Case: 4:18-cv-01716-PLC Doc. #: 1 Filed: 10/09/18 Page: 12 of 13 PageID #: 12




             (b) Give the date the other sentence was imposed:

             (c) Give the length of the other sentence:

             (d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served

             in the future?    D Yes          D No

 18.         TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must

             explain why the one-year statute cf limitations as contained in 28 U.S.C § 2244(d) does not bar your

             petition.*
             The court proceedings are still on going and just realized
             that the court has no jurisdiction.
             *The Antiterrorism aid Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. §

             2244(d) provides in part that:

                      (1)      A one-year period of limitation shall apply to ~ application for a writ of habeas corpus
                      by a person in custbdy pursuant to the judgment of a State court. The limitation period shall run
                      from the latest of-

                               (A)      the date on which the judgment became final by the conclusion of direct review
                               or the expiration of the time for seeking such review;

                               (B)       the date on which the impediment to filing an application created by State action
                               in violation of the Constitution or laws of the United States is removed, if the applicant
                               was prevented from filing by such state action;

                               (C)       the date on which the constitutional right asserted was initially recognized by the
                               Supreme Court, if the right has been newly recognized by the Supreme Court and made
                               retroactively applicable to cases on collateral review; or

                              _ (D)     the date on which the factual predicate of the claim or claims presented could
                                have been discovered through the exercise of due diligence

                      (2)       The time during which a properly 'filed application for State post-conviction or other
                      collateral review with respect to the pertinent judgment or claim is pending shall not be counted
                      toward any period of limitation under this subsection.

 Therefore, petitioner asks that the court grant the following relief or any other relief to which petitioner may be

 entitled:

  Release of said minor to the parents custody. As the state court
  has n~ jurisdiction as of 2/23/2015
Case: 4:18-cv-01716-PLC Doc. #: 1 Filed: 10/09/18 Page: 13 of 13 PageID #: 13




 I declare (or certify, verify, or state) under the penalty of perjury that the foregoing is true and correct and that this

 petition for Writ of Habeas Corpus was placed in the prison mailing system on_ _ _ _ _ _ _ (month, date, and

 year).



                                                                              ~~oner

 Executed (signed) on: _ _l_0_/_0_8_/_2_0_1_8__(date)



 If the person signing is, not petitioner, state relationship to petitioner and explain why petitioner is not signing

 this petition:
  Petitioner is a minor and I am the parent of the petitioner.
